Title: From George Washington to John Hancock, 8 September 1776
From: Washington, George
To: Hancock, John



Sir
New York Head Qrs Septr 8th 1776

Since I had the honour of addressing you on the 6th Instt I have called a Council of the General Officers in order to take a full & comprehensive view of our situation & thereupon form such a plan of future defence as may be immediately pursued & subject to no other alteration than a change of Operations on the Enemy’s side may occasion. Before the Landing of the Enemy on Long Island, the point of Attack could not be known or any satisfactory Judgemt formed of their Intentions—It might be on Long Island—on Bergen, or directly on the City, this made It necessary to be prepared for each and has occasiond an expence of labour which now seems useless & is regretted by those who form a Judgement from after knowledge: But I trust men of discernment will think differently, and see that by such works & preparations we have not only delayed the Operations of the Campaign till It is too late to effect any capital Incursion into the Country, but have drawn the Enemy’s forces to one point and obliged them to decline their plan, so as to enable us to form our defence on some certainty. It is now extremely obvious from all Intelligence—from their movements, & every other circumstance that having landed their whole Army on Long Island, (except about 4,000 on Staten Island) they mean to inclose us on the Island of New York by taking post in our Rear, while the Shipping effectually secure the Front; and thus either by cutting off our Communication with the Country oblige us to fight them on their own Terms or Surrender at discretion, or by a Brilliant stroke endeavour to cut this Army in peices & secure the collection of Arms & Stores which they will know we shall

not be able soon to replace. Having therefore their System unfolded to us, It became an important consideration how It could be most successfully opposed—On every side there is a choice of difficulties, & every measure on our part, (however painfull the reflection is from experience) to be formed with some apprehension that all our Troops will not do their duty. In deliberating on this great Question, it was impossible to forget that History—our own experience—the advice of our ablest Friends in Europe—The fears of the Enemy, and even the Declarations of Congress demonstrate that on our side the War should be defensive, It has been even called a War of posts, that we should on all occasions avoid a general Action or put anything to the risque unless compelled by a necessity into which we ought never to be drawn. The Arguments on which such a System was founded were deemed unanswerable & experience has given her sanction—With these views & being fully persuaded that It would be presumption to draw out our young Troops into open Ground against their superiors both in number and discipline, I have never spared the Spade & Pickax: I confess I have not found that readiness to defend even strong posts at all hazards which is necessary to derive the greatest benefit from them. The honour of making a brave defence does not seem to be a sufficient stimulus when the success is very doubtfull and the falling into the Enemy’s hands probable: But I doubt not this will be gradually attained. We are now in a strong post but not an Impregnable one, nay acknowledged by every man of Judgement to be untenable unless the Enemy will make the Attack upon Lines when they can avoid It and their Movements Indicate that they mean to do so—To draw the whole Army together in order to arrange the defence proportionate to the extent of Lines & works would leave the Country open for an approach and put the fate of this Army and Its stores on the Hazard of making a successfull defence in the City or the issue of an Engagement out of It—On the other hand to abandon a City which has been by some deemed defensible and on whose Works much Labor has been bestowed has a tendency to dispirit the Troops and enfeeble our Cause: It has also been considered as the Key to the Northern Country, But as to that I am fully of opinion that the establishing of Strong posts at Mount Washington on the upper part of this Island and on the Jersey side opposite to It

with the assistance of the Obstructions already made, & which may be improved in the Water, that not only the Navigation of Hudsons River but an easier & better communication may be more effectually secured between the Northern & Southern States. This I believe every one acquainted with the situation of the Country will readily agree to, and will appear evident to those who have an Opportunity of recurring to good Maps. These and the many other consequences which will be involved in the determination of our next measure have given our minds full employ & led every One to form a Judgement as the various Objects presented themselves to his view. The post at Kingsbridge is naturally strong & is pretty well fortified, the Heights about It are commanding and might soon be made more so. These are Important Objects, and I have attended to them accordingly—I have also removed from the City All the Stores & Ammunition except what was absolutely necessary for Its defence and made every Other disposition that did not essentially interfere with that Object, carefully keeping in view untill It should be absolutely determined on full consideration, how far the City was to be defended at all events. In resolving points of such Importance many circumstances peculiar to our own Army also occur, being only provided for a Summers Campaign, their Cloaths, Shoes and Blankets will soon be unfit for the change of weather which we every day feel—At present we have not Tents for more than ⅔d, many of them old & worn out, but if we had a plentiful supply the season will not admit of continuing in them long—The Case of our Sick is also worthy of much consideration—their number by the returns forms at least ¼ of the Army. policy and Humanity require they should be made as comfortable as possible—With these and many other circumstances before them, the whole Council of Genl Officers met yesterday in order to adopt some Genl line of conduct to be pursued at this Important crisis. I intended to have procured their separate Opinions on each point, but time would not admit, I was therefore Obliged to collect their sense more generally than I could have wished. All agreed the Town would not be tenable If the Enemy resolved to bombard & cannonade It—But the difficulty attending a removal operated so strongly, that a course was taken between abandoning It totally & concentring our

whole strength for Its defence—Nor were some a little Influenced in their opinion to whom the determn of Congress was known, against an evacuation totally, as they were led to suspect Congress wished It to be maintained at every hazard—It was concluded to Arrange the Army under Three Divisions, 5000 to remain for the defence of the City, 9000 to Kingsbridge & Its dependancies as well to possess & secure those posts as to be ready to attack the Enemy who are moving Eastward on Long Island, If they should attempt to land on this side—The remainder to occupy the intermediate space & support either—That the Sick should be immediately removed to Orange Town, and Barracks prepared at Kingsbridge with all expedition to cover the Troops.
There were some Genl Officers in whose Judgemt and opinion much confidence is to be reposed, that were for a total and immediate removal from the City, urging the great danger of One part of the Army being cut off before the other can support It, the Extremities being at least Sixteen miles apart—that our Army when collected is inferior to the Enemy’s—that they can move with their whole force to any point of attack & consequently must succeed by weight of Numbers if they have only a part to oppose them—That by removing from hence we deprive the Enemy of the Advantage of their Ships which will make at least one half of the force to attack the Town—That we should keep the Enemy at Bay—put nothing to the hazard but at all events keep the Army together which may be recruited another Year, that the unspent Stores will also be preserved & in this case the heavy Artillery can also be secured—But they were overruled by a Majority who thought for the present a part of our force might be kept here and attempt to maintain the City a while longer.
I am sensible a retreating Army is encircled with difficulties, that the declining an Engagement subjects a General to reproach and that the Common cause may be affected by the discouragement It may throw over the minds of many. Nor am I insensible of the contrary Effects if a brilliant stroke could be made with any probability of Success, especially after our Loss upon Long Island—But when the Fate of America may be at Stake on the Issue, when the wisdom of Cooler moments & experienced men

have decided that we should protract the War, if possible, I cannot think it safe or wise to adopt a different System when the Season for Action draws so near a Close—That the Enemy mean to winter in New York there can be no doubt—that with such an Armament they can drive us out is equally clear. The Congress having resolved that It should not be destroyed nothing seems to remain but to determine the time of their taking possession—It is our Interest & wish to prolong It as much as possible provided the delay does not affect our future measures.
The Militia of Connecticut is reduced from 8000 to less than 2,000 and in a few days will be merely nominal—The arrival of some Maryland troops &c. from the flying Camp has in a great degree supplied the loss of men, but the Ammunition they have carried away will be a loss sensibly felt—The impulse for going Home was so irresistable it answered no purpose to oppose It—tho I would not discharge, I have been obliged to acquiesce & It affords one more melancholy proof how delusive such dependencies are.
Inclosed I have the honor to transmit a Genl Return, the first I have been able to procure for some time—Also a report of Captn Newell from Our Works at Horn’s Hook or Hell Gate—their situation is extremely low and the Sound so very narrow that the Enemy have ’em much within their Command. I have the Honor to be with great respect Sir Yr Most Obed. Servt

Go: Washington


P.S. The Inclosed Informatn this minute came to Hand, I am in hopes we shall henceforth get regular Intelligence of the Enemies Movements.

